UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- _— - — - - - - - - = — a - im — -x

RAMEL SANDERS, ANTERO SARREAL and
SAMUEL BLANCHETT, on behalf of
themselves and all others
similarly situated,
Plaintiffs, JUDGMENT

- against -
HOUSLANGER AND ASSOCIATES, PLLC; 17 Civ. 8985 (DC)
TODD E. HOUSLANGER; VIRGO :
CAPITAL, LLC; AQUARIUS CAPITAL,
LLC; and DOE COMPANIES 1-10,

Defendants.

As set forth in the Order Approving Settlement dated
February 26, 2020 (the "Order"), the claims asserted in this
action are hereby dismissed on the merits with prejudice,
without fees or costs to any party except as provided in the
Order and the Stipulation of Settlement previously entered in

this action.

SO ORDERED.

Dated: New York, New York ;
February 26, 2020

” DENNY ‘CHIN
United States Circuit Judge
Sitting By Designation

 
